UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03143 Templeton Global Smaller Companies Fund (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954)527-7500 Date of fiscal year end: 8/31 Date of reporting period: 11/30/15 Item 1. Schedule of Investments. Templeton Global Smaller Companies Fund Statement of Investments, November 30, 2015 (unaudited) Industry Shares/Units Value Common Stocks and Other Equity Interests 93.5% Austria 0.7% Wienerberger AG Building Products 416,258 $ 7,307,926 Bahamas 1.0% a Steiner Leisure Ltd. Diversified Consumer Services 168,390 10,588,363 Belgium 1.0% Barco NV Electronic Equipment, Instruments & Components 167,740 10,467,940 Brazil 0.8% M Dias Branco SA Food Products 174,900 3,255,215 Tupy SA Auto Components 893,500 4,617,052 7,872,267 Canada 4.0% Badger Daylighting Inc. Construction & Engineering 459,500 8,466,828 Canaccord Genuity Group Inc. Capital Markets 1,097,700 3,912,138 Genworth MI Canada Inc. Thrifts & Mortgage Finance 174,700 3,854,754 HudBay Minerals Inc. Metals & Mining 2,151,850 9,554,111 Major Drilling Group International Inc. Metals & Mining 1,546,100 5,683,851 Mullen Group Ltd. Energy Equipment & Services 523,400 6,160,413 Precision Drilling Corp. Energy Equipment & Services 955,600 4,114,031 41,746,126 China 0.1% Minth Group Ltd. Auto Components 298,000 598,091 Finland 3.5% Amer Sports OYJ Leisure Products 750,947 21,876,467 Huhtamaki OYJ Containers & Packaging 423,700 15,356,199 37,232,666 Germany 5.1% Gerresheimer AG Life Sciences Tools & Services 259,200 20,240,003 Grand City Properties SA Real Estate Management & Development 673,830 13,884,048 Jenoptik AG Electronic Equipment, Instruments & Components 869,000 13,681,609 Kloeckner & Co. SE Trading Companies & Distributors 261,760 2,242,028 Leoni AG Auto Components 95,720 3,685,634 53,733,322 Hong Kong 4.2% EVA Precision Industrial Holdings Ltd. Machinery 26,534,000 5,818,259 Luk Fook Holdings (International) Ltd. Specialty Retail 3,082,000 7,020,447 Techtronic Industries Co. Ltd. Household Durables 5,134,500 20,894,835 Value Partners Group Ltd. Capital Markets 8,730,000 10,292,049 44,025,590 Italy 3.0% Azimut Holding SpA Capital Markets 221,610 5,659,749 Interpump Group SpA Machinery 483,200 7,500,321 a LivaNova PLC Health Care Equipment & Supplies 165,180 9,886,023 Marr SpA Food & Staples Retailing 396,973 8,137,553 31,183,646 Japan 10.2% Asics Corp. Textiles, Apparel & Luxury Goods 713,800 16,304,826 Capcom Co. Ltd. Software 245,000 5,395,353 Keihin Corp. Auto Components 409,900 6,712,631 Kobayashi Pharmaceutical Co. Ltd. Personal Products 264,110 21,518,405 MEITEC Corp. Professional Services 143,700 4,791,751 Nachi-Fujikoshi Corp. Machinery 2,144,000 10,066,464 Quarterly Statement of Investments | See Notes to Statement of Investments. Templeton Global Smaller Companies Fund Statement of Investments, November 30, 2015 (unaudited) (continued) Shinko Plantech Co. Ltd. Energy Equipment & Services 653,300 5,370,534 Square Enix Holdings Co. Ltd. Software 309,900 7,046,100 Tokai Rika Co. Ltd. Auto Components 243,300 5,618,796 Tsumura & Co. Pharmaceuticals 638,100 17,545,741 Unipres Corp. Auto Components 312,900 7,457,444 107,828,045 Netherlands 2.8% Aalberts Industries NV Machinery 624,581 20,623,859 Arcadis NV Construction & Engineering 370,310 8,938,976 29,562,835 Norway 0.6% Ekornes ASA Household Durables 629,300 6,753,040 Philippines 0.3% Vista Land & Lifescapes Inc. Real Estate Management & Development 32,202,600 3,633,079 South Korea 3.5% Binggrae Co. Ltd. Food Products 119,438 6,621,314 BNK Financial Group Inc. Banks 1,118,187 9,380,326 DGB Financial Group Inc. Banks 1,202,820 10,785,112 Sindoh Co. Ltd. Technology Hardware, Storage & Peripherals 143,648 6,675,427 Youngone Corp. Textiles, Apparel & Luxury Goods 100,253 3,854,987 37,317,166 Spain 1.6% Construcciones y Auxiliar de Ferrocarriles SA Machinery 25,409 6,857,086 b Melia Hotels International SA Hotels, Restaurants & Leisure 439,436 5,590,533 Tecnicas Reunidas SA Energy Equipment & Services 112,842 4,520,180 16,967,799 Sweden 1.1% c The Thule Group AB, Reg S Leisure Products 859,910 11,513,724 Switzerland 2.2% b Logitech International SA Technology Hardware, Storage & Peripherals 856,870 12,793,069 Vontobel Holding AG Capital Markets 236,028 10,608,129 23,401,198 Taiwan 3.1% Casetek Holdings Ltd. Technology Hardware, Storage & Peripherals 944,000 4,657,300 Chicony Electronics Co. Ltd. Technology Hardware, Storage & Peripherals 4,308,720 9,942,134 Giant Manufacturing Co. Ltd. Leisure Products 1,707,311 11,536,062 Tripod Technology Corp. Electronic Equipment, Instruments & Components 3,684,000 6,367,003 32,502,499 Thailand 0.6% Hana Microelectronics PCL, fgn. Electronic Equipment, Instruments & Components 5,801,500 6,233,819 United Kingdom 9.7% Bellway PLC Household Durables 145,460 5,731,253 Bovis Homes Group PLC Household Durables 322,550 4,627,328 Devro PLC Food Products 1,479,750 6,485,591 a DFS Furniture Ltd. Household Durables 2,245,770 11,804,808 Foxtons Group PLC Real Estate Management & Development 2,625,030 6,946,631 Greggs PLC Food & Staples Retailing 1,072,590 20,080,434 Laird PLC Electronic Equipment, Instruments & Components 2,238,640 12,037,068 Oxford Instruments PLC Electronic Equipment, Instruments & Components 806,740 8,007,321 Templeton Global Smaller Companies Fund Statement of Investments, November 30, 2015 (unaudited) (continued) SIG PLC Trading Companies & Distributors 2,932,183 6,169,581 UBM PLC Media 1,539,874 11,735,563 a Vectura Group PLC Pharmaceuticals 3,357,110 8,666,517 102,292,095 United States 34.4% Alamo Group Inc. Machinery 164,730 9,419,261 AllianceBernstein Holding LP Capital Markets 747,372 18,310,614 ArcBest Corp. Road & Rail 372,660 8,973,653 a Black Diamond Inc. Leisure Products 767,000 3,735,290 a Chemtura Corp. Chemicals 239,090 7,344,845 Columbia Sportswear Co. Textiles, Apparel & Luxury Goods 316,830 14,837,149 a Deckers Outdoor Corp. Textiles, Apparel & Luxury Goods 90,950 4,451,093 Drew Industries Inc. Auto Components 206,990 12,508,406 Education Realty Trust Inc. Real Estate Investment Trusts (REITs) 303,200 11,172,920 The Finish Line Inc., A Specialty Retail 307,490 5,101,259 FirstMerit Corp. Banks 1,010,150 20,435,335 a Glu Mobile Inc. Software 1,179,730 3,987,487 a Green Dot Corp. Consumer Finance 424,270 7,136,221 GulfMark Offshore Inc., A Energy Equipment & Services 510,730 3,304,423 Heidrick & Struggles International Inc. Professional Services 734,730 21,204,308 a Hibbett Sports Inc. Specialty Retail 425,530 13,961,639 Hillenbrand Inc. Machinery 691,030 20,931,299 Hyster-Yale Materials Handling Inc. Machinery 172,030 9,948,495 Investment Technology Group Inc. Capital Markets 537,260 10,782,808 a,b,d JAKKS Pacific Inc. Leisure Products 1,516,460 12,480,466 Janus Capital Group Inc. Capital Markets 1,237,410 19,538,704 a Knowles Corp. Electronic Equipment, Instruments & Components 926,330 15,256,655 a Newpark Resources Inc. Energy Equipment & Services 1,012,170 6,579,105 Simpson Manufacturing Co. Inc. Building Products 560,470 20,810,251 a Smith & Wesson Holding Corp. Leisure Products 434,450 7,967,813 SpartanNash Co. Food & Staples Retailing 659,840 14,265,741 a Stillwater Mining Co. Metals & Mining 1,237,220 11,580,379 a TTM Technologies Inc. Electronic Equipment, Instruments & Components 1,833,390 14,373,778 a Tutor Perini Corp. Construction & Engineering 736,860 13,882,442 a Unit Corp. Energy Equipment & Services 261,230 4,720,426 a,d West Marine Inc. Specialty Retail 1,454,630 13,368,050 362,370,315 Total Common Stocks and Other Equity Interests (Cost $832,106,994) 985,131,551 Preferred Stocks 0.9% Brazil 0.4% Alpargatas SA, pfd. Textiles, Apparel & Luxury Goods 2,082,350 4,160,932 Germany 0.5% Draegerwerk AG & Co. KGAA, pfd. Health Care Equipment & Supplies 76,600 5,687,611 Total Preferred Stocks (Cost $15,298,868) 9,848,543 Total Investments before Short Term Investments (Cost $847,405,862) 994,980,094 Principal Amount* Short Term Investments 7.6% U.S. Government and Agency Securities 5.5% United States 5.5% e FFCB, 12/01/15 1,500,000 1,500,000 e FHLMC, 12/01/15 56,400,000 56,400,000 Templeton Global Smaller Companies Fund Statement of Investments, November 30, 2015 (unaudited) (continued) Total U.S. Government and Agency Securities (Cost $57,899,984) 57,900,000 Total Investments before Money Market Funds (Cost $905,305,846) 1,052,880,094 Shares Investments from Cash Collateral Received for Loaned Securities (Cost $21,612,550) 2.1% Money Market Funds 2.1% United States 2.1% a,f Institutional Fiduciary Trust Money Market Portfolio 21,612,550 21,612,550 Total Investments (Cost $926,918,396) 102.0% 1,074,492,644 Other Assets, less Liabilities ( ) % (20,795,536 ) Net Assets 100.0% $ 1,053,697,108 * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b A portion or all of the security is on loan at November 30, 2015. c Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. This security has been deemed liquid under guidelines approved by the Fund's Board of Trustees. d See Note 5 regarding holdings of 5% voting securities. e The security is traded on a discount basis with no stated coupon rate. f See Note 6 regarding investments in affiliated management investment companies. A BBREVIATIONS Selected Portfolio FFCB - Federal Farm Credit Bank FHLMC - Federal Home Loan Mortgage Corp. Templeton Global Smaller Companies Fund Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Global Smaller Companies Fund (Fund) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Fund’s Board of Trustees (the Board), the Fund’s administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Fund's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Investments in open-end mutual funds are valued at the closing NAV. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Fund’s portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Fund’s portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At November 30, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ 930,518,382 Unrealized appreciation $ 271,166,325 Unrealized depreciation (127,192,063 ) Net unrealized appreciation (depreciation) $ 143,974,262 4. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 5. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. Investments in "affiliated companies" for the Fund for the three months ended November 30, 2015, were as shown below. Held Held at Beginning Gross Gross at End Value at End Investment Realized Name of Issuer of Period Additions Reductions of Period of Period Income Gain (Loss) Non-Controlled Affiliates JAKKS Pacific Inc. 1,516,460 - - 1,516,460 12,480,466 - - West Marine Inc. 1,454,630 - - 1,454,630 13,368,050 - - Total Affiliated Securities (Value is 2.45% of Net Assets) $ 25,848,516 $ - $ - 6. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES The Fund invests in an affiliated management investment company for purposes other than exercising a controlling influence over the management or policies. Management fees paid by the Fund are waived on assets invested in the affiliated management investment company, in an amount not to exceed the management and administrative fees paid directly or indirectly by each affiliate. % of Affiliated Fund Number of Shares Number of Shares Value at Shares Outstanding Held at Beginning Gross Gross Held at End of End of Investment Realized Held at End of of Year Additions Reductions Period Period Income Gain (Loss) Period Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio 26,172,955 24,703,061 (29,263,466 ) 21,612,550 $ 21,612,550 $ - $ - 0.10 % 7. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of November 30, 2015, in valuing the Fund’s assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities Equity Investments a,b $ 994,980,094 $ - $ - $ 994,980,094 Short Term Investments 21,612,550 57,900,000 - 79,512,550 Total Investments in Securities $ 1,016,592,644 $ 57,900,000 $ - $ 1,074,492,644 a For detailed categories, see the accompanying Statement of Investments. b Includes common and preferred stocks as w ell as other equity investments. 8. NEW ACCOUNTING PRONOUNCEMENTS In June 2014, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2014-11, Transfers and Servicing (Topic 860), Repurchase-to-Maturity Transactions, Repurchase Financings, and Disclosures. The ASU changes the accounting for certain repurchase agreements and expands disclosure requirements related to repurchase agreements, securities lending, repurchase-to-maturity and similar transactions. The ASU is effective for certain transactions accounted for as a sale for interim and annual reporting periods beginning after December 15, 2014, and transactions accounted for as secured borrowings for annual periods beginning after December 15, 2014, and for interim periods beginning after March 15, 2015. Management has reviewed the requirements and believes the adoption of this ASU will not have a material impact on the financial statements. 9. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Global Smaller Companies Fund By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date January 26, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date January 26, 2016 By /s/ Mark H. Otani Mark H. Otani Chief Financial Officer and Chief Accounting Officer Date January 26, 2016
